                                                                Case 2:20-bk-21022-BR   Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44   Desc
                                                                                         Main Document    Page 1 of 35



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  3 pstrok@swelawfirm.com
                                                                    Kyra E. Andrassy, State Bar No. 207959
                                                                  4 kandrassy@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  5 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  6 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  7 Facsimile:    714 445-1002

                                                                  8 Proposed Attorneys for Elissa D. Miller,
                                                                    Chapter 7 Trustee
                                                                  9
                                                                                               UNITED STATES BANKRUPTCY COURT
                                                                 10
                                                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002




                                                                                                       LOS ANGELES DIVISION
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                    In re                                         Case No. 2:20-bk-21022-BR
                                                                 13
                                                                    GIRARDI KEESE,                                Chapter 7
                                                                 14
                                                                                                     Debtor.      Adv No. ____
                                                                 15
                                                                                                                  COMPLAINT FOR:
                                                                 16 ELISSA D. MILLER, Chapter 7 Trustee for
                                                                    the bankruptcy estate of Girardi Keese,       (1) VIOLATION OF THE AUTOMATIC
                                                                 17                                               STAY UNDER 11 U.S.C. § 362;
                                                                                                    Plaintiff,
                                                                 18                                               (2) TURNOVER OF PROPERTY OF THE
                                                                           v.                                     ESTATE UNDER 11 U.S.C. § 542;
                                                                 19
                                                                    ABIR COHEN TREYZON SALO, LLP, a               (3) INTENTIONAL INTERFERENCE
                                                                 20 California limited liability partnership; and WITH PROSPECTIVE ECONOMIC
                                                                    BORIS TREYZON, an individual,                 ADVANTAGE;
                                                                 21
                                                                                                Defendants.       (4) INTENTIONAL INTERFERENCE
                                                                 22                                               WITH CONTRACTUAL RELATIONS;

                                                                 23                                             (5) DECLARATORY RELIEF; AND

                                                                 24                                             (6) AVOIDANCE OF UNAUTHORIZED
                                                                                                                POSTPETITION TRANSFERS UNDER 11
                                                                 25                                             U.S.C. § 549(a)

                                                                 26

                                                                 27

                                                                 28


                                                                      2852627.8                                 1                          COMPLAINT
                                                                Case 2:20-bk-21022-BR        Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44             Desc
                                                                                              Main Document    Page 2 of 35



                                                                  1           Plaintiff Elissa D. Miller, solely in her capacity as the chapter 7 trustee (The

                                                                  2 "Trustee") for the bankruptcy estate of Girardi Keese, alleges the following based on

                                                                  3 information and belief:

                                                                  4                                   JURISDICTION AND VENUE

                                                                  5           1.     The Bankruptcy Court (the "Court") has jurisdiction over this adversary

                                                                  6 proceeding under 28 U.S.C. §§ 157(b)(1) and 1334 and the Trustee consents to entry of

                                                                  7 a final judgment in this matter by the Bankruptcy Court.

                                                                  8           2.     This proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (E),

                                                                  9 (H), and (O).

                                                                 10           3.     Venue properly lies in this judicial district because this proceeding arises in

                                                                 11 and relates to a case pending in this district under title 11 of the United States Code as
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 provided for in 28 U.S.C. § 1409(a).
                               Costa Mesa, California 92626




                                                                 13           4.     This adversary proceeding arises out of and is related to the bankruptcy

                                                                 14 case of Girardi Keese (the "Debtor"), Case No. 2:20-bk-21022-BR.

                                                                 15

                                                                 16                                   STATEMENT OF STANDING

                                                                 17           5.     The Trustee has standing to bring this action pursuant to 11 U.S.C. §§ 323,

                                                                 18 362, 541, and 542 and applicable California law.
                                                                 19

                                                                 20                                    PARTIES TO THE ACTION

                                                                 21           6.     The Trustee is the duly appointed chapter 7 trustee for the Debtor's

                                                                 22 bankruptcy estate.

                                                                 23           7.     Defendant Abir Cohen Treyzon Salo, LLP ("ACTS"), is a California limited

                                                                 24 liability partnership with its principal place of business in Encino, California.

                                                                 25           8.     Defendant Boris Treyzon is an attorney licensed to practice law in the State

                                                                 26 of California and on information and belief is alleged to be a partner of ACTS.

                                                                 27

                                                                 28


                                                                      2852627.8                                       2                                    COMPLAINT
                                                                Case 2:20-bk-21022-BR      Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44            Desc
                                                                                            Main Document    Page 3 of 35



                                                                  1                                   GENERAL ALLEGATIONS

                                                                  2           9.    The Debtor is a plaintiff's law firm based in Los Angeles, California, which

                                                                  3 specialized in representing clients in mass tort and other contingency litigation. On

                                                                  4 December 18, 2020, petitioning creditors Jill O'Callahan, as successor in interest to

                                                                  5 James O'Callahan, Robert M. Keese, John Abassian, Erika Saldana, Virginia Antonio,

                                                                  6 and Kimberly Archie (collectively, the "Petitioning Creditors") filed an involuntary chapter

                                                                  7 7 bankruptcy petition against the Debtor (the "Petition Date").

                                                                  8           10.   On December 24, 2020, the Petitioning Creditors filed a Motion for

                                                                  9 Appointment of Interim Trustee Pursuant to 11 U.S.C. § 303(g). The Court entered an

                                                                 10 order granting the motion on January 5, 2021. On January 6, 2021, the Trustee was

                                                                 11 appointed as the interim trustee.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12           11.   On January 13, 2021, the Court entered an Order Directing: (1) The Clerk
                               Costa Mesa, California 92626




                                                                 13 of Court to Immediately Enter an Order for Relief under Chapter 7; (2) The United States

                                                                 14 Trustee to Immediately Appoint a Chapter 7 Trustee; (3) The Debtor to File All Schedules

                                                                 15 and Related Documentation for Chapter 7 Case within Fourteen Days of the Entry of this

                                                                 16 Order; and (4) Vacating February 16, 2021 Status Conference. On January 13, 2021

                                                                 17 (the "Order for Relief Date"), the Clerk of Court entered an order for relief against the

                                                                 18 Debtor, and the Trustee was appointed and accepted her appointment in the Debtor's
                                                                 19 case.

                                                                 20           12.   As of the filing of the involuntary petition against the Debtor, the Debtor was

                                                                 21 counsel of record for one or more plaintiffs in a significant number of cases which were

                                                                 22 undertaken on a contingency fee basis. In one of these cases, the Debtor and Frantz

                                                                 23 Law Group, APLC ("Frantz") jointly represented approximately 8,200 plaintiff-victims (the

                                                                 24 "Gas Leak Clients") asserting claims arising out of the 2015 blowout and subsequent

                                                                 25 months-long gas leak in Porter Ranch, California (“Southern California Gas Leak

                                                                 26 Litigation” or "Porter Ranch Litigation"), pursuant to various agreements including (i) the

                                                                 27 Porter Ranch Agreement Frantz Law Group, APLC & Girardi Keese, and (ii) the Attorney-

                                                                 28 Client Contingent Fee Agreement Addendum (the "Joint Representation Agreements").


                                                                      2852627.8                                     3                                   COMPLAINT
                                                                Case 2:20-bk-21022-BR             Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44                     Desc
                                                                                                   Main Document    Page 4 of 35



                                                                  1             13.      Prior to the Petition Date, most of the Debtor's attorneys and staff had

                                                                  2 resigned or moved on from the firm, so protection of the clients' rights has and continues

                                                                  3 to be one of the Trustee's highest concerns. Among other things, to protect the clients'

                                                                  4 rights, the Trustee and her counsel initiated discussions with a number of law firms, with

                                                                  5 the goal of transferring some or all of the Debtor's pending cases to competent and

                                                                  6 qualified counsel pursuant to agreements in which the Debtor's estate would retain an

                                                                  7 economic benefit.

                                                                  8             14.      In furtherance of those discussions, the Trustee entered into Nondisclosure

                                                                  9 Agreements with five law firms, including ACTS, who was recommended to the Trustee

                                                                 10 by some of the creditors. Defendant Boris Treyzon signed the NDA on behalf of ACTS

                                                                 11 on or about January 12, 2021, agreeing to use information regarding the Debtor only to
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 perform due diligence in connection with ACTS' desire to take over the litigation matters.
                               Costa Mesa, California 92626




                                                                 13             15.      Following her discussions and negotiations and subject to documentation

                                                                 14 and the Court's approval, the Trustee determined that the Southern California Gas Leak

                                                                 15 Litigation was at a point where it did not make sense to bring in a new counsel and,

                                                                 16 rather, reached an agreement with Frantz under which Frantz will continue to represent

                                                                 17 the Gas Leak Clients, without the Debtor serving as co-counsel, and will share 45% of

                                                                 18 any recoveries, after reimbursement of certain costs, with the Debtor's bankruptcy estate.
                                                                 19 The possibility of an agreement with Frantz, but not the terms of the settlement, became

                                                                 20 public knowledge on January 20, 2021, when Frantz and the Trustee entered into and

                                                                 21 filed a stipulation to continue the hearing on Frantz's motion for relief from the automatic

                                                                 22 stay with regard to the Southern California Gas Leak Litigation. 1

                                                                 23                     ACTS' Improper Solicitations on January 22 and January 24

                                                                 24             16.      On or about January 22, 2021, without the knowledge or consent of the

                                                                 25 Trustee or Frantz and in violation of the Rules of Professional Conduct governing the

                                                                 26 ethical conduct of law in California, ACTS sent an unsolicited email and/or letter marked

                                                                 27
                                                                      1
                                                                 28       The Trustee anticipates a motion to approve the settlement to be filed within the next day or two.



                                                                      2852627.8                                                4                                        COMPLAINT
                                                                Case 2:20-bk-21022-BR      Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44            Desc
                                                                                            Main Document    Page 5 of 35



                                                                  1 "Personal & Confidential" and an "Attorney/Client Communication" to the Gas Leak

                                                                  2 Clients.

                                                                  3           17.   In the letter, ACTS acknowledges that the Debtor is their counsel and then

                                                                  4 notifies them that the Debtor has been the subject of involuntary bankruptcy proceedings

                                                                  5 and "concerning allegations." The letter further falsely and fraudulently implies that it is

                                                                  6 being sent with the blessing of this Court and/or the court in which the Southern

                                                                  7 California Gas Leak Litigation is pending, telling the Gas Leak Clients that "[r]ecently, our

                                                                  8 firm indicated to the court that we would be assisting with many of GK's Porter Ranch

                                                                  9 Gas Leak cases." The letter tells the Gas Leak Clients that ACTS can assume full

                                                                 10 responsibility for the case under the same fee arrangement that they had with the Debtor

                                                                 11 but that in order for ACTS "to continue representing you under these terms," the clients
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 must sign a retainer agreement with ACTS as soon as possible. The letter includes a link
                               Costa Mesa, California 92626




                                                                 13 for the clients to click to sign the retainer agreement. At the bottom of the solicitation,

                                                                 14 under a picture of the employees of ACTS, the solicitation states that "This letter is

                                                                 15 intended to be attorney advertising and it should not be construed as a formation of a

                                                                 16 lawyer/client relationship. If you are represented by other counsel, please disregard this

                                                                 17 message, and unsubscribe from our mailing list." A copy of this email is attached as

                                                                 18 Exhibit "1."
                                                                 19           18.   When ACTS and Boris Treyzon sent this communication, they were well

                                                                 20 aware that the Gas Leak Clients were represented by the Debtor and Frantz and had the

                                                                 21 actual intention to convert the Gas Leak Clients to clients of ACTS and to retain any

                                                                 22 related contingency fees for their own benefit. The Trustee is informed that

                                                                 23 approximately 100 of the Gas Leak Clients have so far clicked on the link and agreed to

                                                                 24 be represented by ACTS.

                                                                 25           19.   The Trustee took possession of the books and records that were at the

                                                                 26 Debtor's location when she was appointed. The Trustee has taken possession of the

                                                                 27 offices and numerous paper files contained therein and her computer specialists are in

                                                                 28 the process of imaging the computers on which the digital files reside. However, to date,


                                                                      2852627.8                                     5                                   COMPLAINT
                                                                Case 2:20-bk-21022-BR        Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44         Desc
                                                                                              Main Document    Page 6 of 35



                                                                  1 the Trustee has not located the list of the Gas Leak Clients, much less their email

                                                                  2 addresses and contact information, although the Trustee is informed that this client list

                                                                  3 (the "Client List") existed as of the Petition Date. This Client List and the Debtor's

                                                                  4 financial interest in the Southern California Gas Leak Litigation are property of the

                                                                  5 Debtor's bankruptcy estate pursuant to 11 U.S.C. § 541(a) and subject to the provisions

                                                                  6 of the automatic stay as set forth in 11 U.S.C. § 362.

                                                                  7           20.   The Trustee is informed that ACTS came into possession of the Client List

                                                                  8 at a time when the Debtor was without funds and under significant financial pressures

                                                                  9 from ACTS's judgment creditor client, secured creditors, and other former clients who had

                                                                 10 not received their settlement payments. The Debtor did not receive reasonably equivalent

                                                                 11 value for the Client List, its interest in the Southern California Gas Leak Litigation, and
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 any interests of the Debtor in any other pending litigation matters purportedly subject to
                               Costa Mesa, California 92626




                                                                 13 the ACTS/GK Agreement (as defined below), at a time when the Debtor was having

                                                                 14 difficulty meeting its obligations as they came due and/or was insolvent or rendered

                                                                 15 insolvent as a result.

                                                                 16           21.   On the evening of January 22, 2021, immediately upon learning of ACTS'

                                                                 17 solicitation of the Gas Leak Clients, the Trustee, on behalf of the Debtor's estate, and

                                                                 18 Frantz sent ACTS a cease and desist letter by email, a copy of which is attached as
                                                                 19 Exhibit "2." Counsel for Frantz followed this letter up with an email from Frantz and the

                                                                 20 Trustee to three ACTS attorneys, including Boris Treyzon and two others who had

                                                                 21 previously worked at the Debtor, on January 23, 2021. A copy of this email is attached

                                                                 22 as Exhibit "3."

                                                                 23           22.   Boris Treyzon responded to the letter on January 24, 2021, at

                                                                 24 approximately 8:57 p.m., denying that he or ACTS had done anything wrong while failing

                                                                 25 to respond to the Trustee's demand for turnover of the Client List and other assets of the

                                                                 26 Debtor's estate. A copy of this response is attached as Exhibit "4."

                                                                 27           23.   Then, a few minutes later, ACTS sent out a second email blast to the Gas

                                                                 28 Leak Clients containing additional misrepresentations and again urging them to "Simply


                                                                      2852627.8                                     6                                  COMPLAINT
                                                                Case 2:20-bk-21022-BR           Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44                     Desc
                                                                                                 Main Document    Page 7 of 35



                                                                  1 click here to sign our retainer agreement." A copy of this email is attached as Exhibit "5."

                                                                  2 Again, the email is silent about Frantz's representation of the Gas Leak Clients. The links

                                                                  3 in the emails from ACTS remain active as of the filing of this Complaint.

                                                                  4                                  The Prepetition ACTS/GK Agreement

                                                                  5             24.     The Trustee is informed that prior to the Petition Date, on or about

                                                                  6 November 16, 2020, ACTS and the Debtor purportedly entered into an Assumption and

                                                                  7 Lien Agreement (the "ACTS/GK Agreement"). In the ACTS/GK Agreement, ACTS was

                                                                  8 given the opportunity to conduct due diligence on the Debtor's pending cases and to

                                                                  9 determine which ones it would assume, "subject to client consents and ethical

                                                                 10 compliance." ACTS was also permitted to communicate directly with any of the Debtor's

                                                                 11 lawyers or staff to determine whether to employ them. In exchange for this, the Debtor
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 purportedly gave up its economic and contractual rights in the cases ACTS decided to
                               Costa Mesa, California 92626




                                                                 13 assume for only a promise to be reimbursed costs and "quantum meruit charges" if there

                                                                 14 was a recovery to pay them. To the extent that the ACTS/GK Agreement is a valid

                                                                 15 contract, it is executory and the Trustee intends to reject it. 2 In addition, even if the

                                                                 16 ACTS/GK Agreement was a valid agreement, if ACTS had not properly assumed

                                                                 17 representation of clients as of the Petition Date, the automatic stay would bar ACTS from

                                                                 18 any further act that would affect the Debtor's economic interest in the pending litigation.
                                                                 19             25.     The Trustee is informed that the ACTS/GK Agreement was entered into

                                                                 20 under duress and is an attempt by ACTS to exert pressure on the Debtor so that ACTS

                                                                 21 can collect a judgment that ACTS obtained against the Debtor for one of its clients. In or

                                                                 22 about April 2020, ACTS obtained a judgment for approximately $11 million against the

                                                                 23 Debtor on behalf of a client. In October 2020, ACTS filed a turnover action on behalf of

                                                                 24 its client, which the Trustee is informed put an immense amount of pressure on the

                                                                 25

                                                                 26
                                                                      2
                                                                          The Trustee is investigating whether the ACTS/GK Agreement and any related transfer of rights in cases
                                                                 27 is avoidable or void as a fraudulent transfer or voidable on other grounds such as undue influence and
                                                                      reserves the right to either amend the complaint to add these and other causes of action or to file a
                                                                 28 separate action on the ACTS/GK Agreement.


                                                                      2852627.8                                              7                                        COMPLAINT
                                                                Case 2:20-bk-21022-BR         Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44         Desc
                                                                                               Main Document    Page 8 of 35



                                                                  1 Debtor. In order to stop the turnover action and under duress and undue influence, the

                                                                  2 Debtor relented to ACTS and entered into the ACTS/GK Agreement without obtaining the

                                                                  3 consent of its clients or Frantz before doing so. Without actually assuming representation

                                                                  4 and without any Gas Leak Client agreeing to substitute in ACTS, ACTS filed notices of

                                                                  5 substitution and/or notices of association in the Southern California Gas Leak Litigation

                                                                  6 and has refused to withdraw them.

                                                                  7           26.   Treyzon is readily familiar with this bankruptcy case. On December 24,

                                                                  8 2020, Treyzon submitted a declaration in support of the motion to appoint an interim

                                                                  9 trustee. In his declaration he admitted that the Debtor's cases belong to the Debtor and

                                                                 10 that if any attorneys were substituted in, the Debtor's estate could be damaged. Yet, that

                                                                 11 is precisely what ACTS and Treyzon have been doing, and thus, each is acting willfully.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13                                   FIRST CLAIM FOR RELIEF

                                                                 14                                (Violation of the Automatic Stay)

                                                                 15                                  (Against ACTS and Treyzon)

                                                                 16           27.   Plaintiff incorporates the allegations of paragraphs 1 through 26 as though

                                                                 17 fully set forth herein.

                                                                 18           28.   Upon the entry of the order for relief, the automatic stay of 11 U.S.C. § 362
                                                                 19 went into effect, preventing parties from taking any act to possess or control an asset of

                                                                 20 the estate.

                                                                 21           29.   The Client List and the Debtor's financial interest in the contingency fee

                                                                 22 arrangement for the Southern California Gas Leak Litigation are property of the Debtor's

                                                                 23 bankruptcy estate.

                                                                 24           30.   ACTS and Treyzon are wrongfully in possession of the Client List and,

                                                                 25 without the Trustee's knowledge or consent, used it after the Petition Date to solicit the

                                                                 26 Gas Leak Clients in violation of the ethical rules governing lawyers in California. The

                                                                 27 solicitation email that they sent on January 22, 2021, contains hyperlinks that remain

                                                                 28 active as of the filing of the Complaint, despite the Trustee's and Frantz's demand to


                                                                      2852627.8                                     8                                  COMPLAINT
                                                                Case 2:20-bk-21022-BR        Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44          Desc
                                                                                              Main Document    Page 9 of 35



                                                                  1 ACTS and Treyzon that the communications cease and the links be deactivated. This

                                                                  2 communication is an unauthorized attempt by ACTS and Treyzon to solicit the Gas Leak

                                                                  3 Clients under the same fee arrangement that the Gas Leak Clients had with the Debtor

                                                                  4 and to retain the fees that would otherwise be paid to the Debtor for itself. The conduct is

                                                                  5 also part of a continued attempt by ACTS to exert pressure against the Debtor in order to

                                                                  6 force the Debtor to pay the judgment that ACTS obtained against the Debtor on behalf of

                                                                  7 one of its clients.

                                                                  8           31. On January 24, 2020, after being informed by the Trustee that she considered

                                                                  9 the conduct of ACTS and Treyzon to violate the automatic stay and to be tortious and

                                                                 10 after the Trustee requested that ACTS and Treyzon cease and desist from their conduct,

                                                                 11 Treyzon responded by sending a letter by email at 8:57 p.m. disagreeing with the
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 Trustee's position and refusing to cease and desist and to turn over the Client List and
                               Costa Mesa, California 92626




                                                                 13 other assets of the Debtor's estate.. Then, a few minutes later, ACTS and Treyzon sent a

                                                                 14 second email blast to the Gas Leak Clients containing inaccurate information about the

                                                                 15 ACTS/GK Agreement and urging them to "Simply click here to sign our retainer

                                                                 16 agreement."

                                                                 17           32.     ACTS' and Treyzon's conduct violates the automatic stay, warranting an

                                                                 18 injunction, damages to the extent that the estate lost the Gas Leak Clients as a result of
                                                                 19 ACTS' and Treyzon's conduct, and the imposition of sanctions and the reimbursement to

                                                                 20 the estate of the fees and costs it incurs as a result of ACTS' and Treyzon's conduct.

                                                                 21

                                                                 22                                  SECOND CLAIM FOR RELIEF

                                                                 23                 (Intentional Interference with Prospective Economic Advantage)

                                                                 24                                   (Against ACTS and Treyzon)

                                                                 25           33.     Plaintiff incorporates the allegations contained in paragraphs 1 through 26

                                                                 26 as though fully set forth herein.

                                                                 27           34.     Pursuant to the Joint Representation Agreements, the Debtor and Frantz

                                                                 28 jointly represent the Gas Leak Clients in the Southern California Gas Leak Litigation. The


                                                                      2852627.8                                      9                                  COMPLAINT
                                                                Case 2:20-bk-21022-BR      Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44           Desc
                                                                                           Main Document     Page 10 of 35



                                                                  1 Joint Representation Agreements entitle the Debtor and Frantz to a contingency fee

                                                                  2 based on a percentage of the recoveries each Gas Leak Client is awarded and paid in

                                                                  3 the Southern California Gas Leak Litigation. ACTS and Treyzon had actual knowledge

                                                                  4 that the Gas Leak Clients are represented by the Debtor and Frantz and that the Debtor

                                                                  5 has an economic relationship with the Gas Leak Clients; indeed, ACTS acknowledges

                                                                  6 this relationship in the email that ACTS sent to the Gas Leak Clients in which ACTS

                                                                  7 states that it is aware that the Gas Leak Clients are represented by the Debtor. Further,

                                                                  8 ACTS signed a nondisclosure agreement with the Trustee.

                                                                  9           35.   ACTS and Treyzon intended to disrupt this relationship and to convert the

                                                                 10 Gas Leak Clients to their own clients, as evidenced by the text of the email and the

                                                                 11 hyperlinks within that email where the Gas Leak Clients can sign a retainer agreement
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 with ACTS. In the email, ACTS wrongfully stated that it was the Debtor's successor and
                               Costa Mesa, California 92626




                                                                 13 falsely implied that it had the blessing of the Court to approach the Debtor's clients. The

                                                                 14 Trustee is informed that a number of the Gas Leak Clients have clicked on the link in the

                                                                 15 email and signed retainer agreements with ACTS based on the wrongful statements in

                                                                 16 the email. The email is causing confusion among the Gas Leak Clients and leading them

                                                                 17 to incorrectly believe that their interests in the Southern California Gas Leak Litigation are

                                                                 18 not presently being represented as there is no mention in the e-mail of the continued
                                                                 19 involvement of Frantz as their co-counsel of record. By converting the Debtor's clients to

                                                                 20 its own, ACTS and Treyzon are causing the estate harm by depriving the Debtor of its

                                                                 21 contractual right to fees and reimbursement of costs with respect to these clients.

                                                                 22           36.   As a result of this conduct, ACTS and Treyzon have intentionally interfered

                                                                 23 with the Debtor's prospective economic advantage and should be held liable for the

                                                                 24 damages resulting from their conduct and enjoined from engaging in any further similar

                                                                 25 conduct with the Southern California Gas Leak Litigation or any of the other cases in

                                                                 26 which the Debtor is counsel.

                                                                 27           37.   In addition, because the conduct of ACTS and Treyzon is willful and

                                                                 28 malicious, the Trustee seeks an award of punitive damages against them.


                                                                      2852627.8                                    10                                  COMPLAINT
                                                                Case 2:20-bk-21022-BR       Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44            Desc
                                                                                            Main Document     Page 11 of 35



                                                                  1

                                                                  2                                   THIRD CLAIM FOR RELIEF

                                                                  3                    (Intentional Interference with Contractual Relations)

                                                                  4                               (Against both ACTS and Treyzon)

                                                                  5           38.   The Trustee incorporates the allegations in paragraphs 1 through 26 as

                                                                  6 though fully set forth herein.

                                                                  7           39.   Pursuant to the Joint Representation Agreements, the Debtor and Frantz

                                                                  8 are co-counsel to the Gas Leak Clients in the Southern California Gas Leak Litigation.

                                                                  9 Under the Joint Representation Agreements, the Debtor and Frantz are entitled to a

                                                                 10 percentage of the recoveries that they obtain in the Southern California Gas Leak

                                                                 11 Litigation. ACTS and Treyzon had actual knowledge of the Debtor's contractual
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 relationship with the Gas Leak Clients. Indeed, ACTS acknowledges this relationship in
                               Costa Mesa, California 92626




                                                                 13 the email that ACTS sent to the Gas Leak Clients in which ACTS states that it is aware

                                                                 14 that the Gas Leak Clients are represented by the Debtor. Further, ACTS signed a

                                                                 15 nondisclosure agreement with the Trustee.

                                                                 16           40.   ACTS and Treyzon intended to disrupt this relationship and to convert the

                                                                 17 Gas Leak Clients to their own clients, as evidenced by the text of the email and the

                                                                 18 hyperlinks within that email where the Gas Leak Clients can sign a retainer agreement
                                                                 19 with ACTS. In the email, ACTS wrongfully stated that it was the Debtor's successor and

                                                                 20 falsely implied that it had the blessing of a court (either this Court or the state court in

                                                                 21 which the Southern California Gas Leak Litigation is pending) to make the solicitation.

                                                                 22 The Trustee is informed that a number of the Gas Leak Clients have clicked on the link in

                                                                 23 the email and signed retainer agreements with ACTS based on the wrongful statements

                                                                 24 in the email. The email is causing confusion among the Gas Leak Clients and leading

                                                                 25 them to incorrectly believe that their interests in the Southern California Gas Leak

                                                                 26 Litigation are no longer being represented as there is no mention that the Frantz Firm

                                                                 27 remains their counsel. By converting the Debtor's clients to its own, ACTS and Treyzon

                                                                 28


                                                                      2852627.8                                     11                                   COMPLAINT
                                                                Case 2:20-bk-21022-BR      Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44             Desc
                                                                                           Main Document     Page 12 of 35



                                                                  1 are causing the estate harm by depriving the Debtor of its contractual right to fees and

                                                                  2 expenses with respect to these clients.

                                                                  3           41.   As a result of this conduct, ACTS and Treyzon have intentionally interfered

                                                                  4 with the Debtor's contractual relations and should be held liable for the damages resulting

                                                                  5 from their conduct and enjoined from any further similar conduct with the Southern

                                                                  6 California Gas Leak Litigation or any of the other cases in which the Debtor is counsel.

                                                                  7           42.   In addition, because the conduct of ACTS and Treyzon is willful and

                                                                  8 malicious, the Trustee seeks an award of punitive damages against them.

                                                                  9

                                                                 10                                  FOURTH CLAIM FOR RELIEF

                                                                 11                       (TURNOVER OF PROPERTY OF THE ESTATE)
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12                              (Against both ACTS and Treyzon)
                               Costa Mesa, California 92626




                                                                 13           43.   The Trustee incorporates the allegations of paragraphs 1 through 42 as

                                                                 14 though fully set forth herein.

                                                                 15           44.   The Client List is property of the Debtor's bankruptcy estate that the Trustee

                                                                 16 is informed is in the possession of ACTS and Treyzon.

                                                                 17           45.   Pursuant to 11 U.S.C. § 542(a), the Trustee seeks a judgment requiring

                                                                 18 ACTS and Treyzon and each of their agents and employees to turnover to the Trustee all
                                                                 19 copies of the Client List and any other list of clients of the Debtor and, after this turnover,

                                                                 20 to destroy all written and electronic copies of the Client List and any other lists of the

                                                                 21 Debtor's clients that remain in their possession.

                                                                 22                                   FIFTH CLAIM FOR RELIEF

                                                                 23                                       (Declaratory Relief)

                                                                 24                                  (Against ACTS and Treyzon)

                                                                 25           46.   The Trustee incorporates the allegations of paragraphs 1 through 26 as

                                                                 26 though fully set forth herein.

                                                                 27           47.   A dispute has arisen between the Trustee, on one hand, and ACTS and

                                                                 28 Treyzon, on the other regarding the Client List and the Debtor's economic and


                                                                      2852627.8                                     12                                   COMPLAINT
                                                                Case 2:20-bk-21022-BR       Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44               Desc
                                                                                            Main Document     Page 13 of 35



                                                                  1 contractual interest in the Southern California Gas Leak Litigation that requires a judicial

                                                                  2 declaration.

                                                                  3           48.   Accordingly, the Trustee seeks a declaration that until further Court order,

                                                                  4 the Debtor and Frantz remain the counsel of record in the Southern California Gas Leak

                                                                  5 Litigation with respect to all of the Gas Leak Clients and that any retainer agreements

                                                                  6 with ACTS signed by the Gas Leak Clients are void as a violation of the automatic stay

                                                                  7 and a violation of the California Rules of Professional Conduct.

                                                                  8

                                                                  9                                    SIXTH CLAIM FOR RELIEF

                                                                 10                 (Avoidance of Postpetition Transfer Under 11 U.S.C. § 549)

                                                                 11                                   (Against ACTS and Treyzon)
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12           49.   The Trustee incorporates paragraphs 1 through 26 as though fully set forth
                               Costa Mesa, California 92626




                                                                 13 herein.

                                                                 14           50.   To the extent that the foregoing conduct of ACTS and Treyzon have

                                                                 15 resulted in any of the Gas Leak Clients signing a retainer agreement with ACTS in

                                                                 16 connection with the Southern California Gas Leak Litigation, each entry into a retainer

                                                                 17 agreement on or after the Petition Date is an unauthorized postpetition transfer of an

                                                                 18 interest of the Debtor in property (namely, its contractual financial interest in the litigation)
                                                                 19 that was done without the permission of the Court or the authority of the Debtor and is

                                                                 20 therefore avoidable as an unauthorized transfer of an interest of the Debtor in property

                                                                 21 under 11 U.S.C. § 549(a).

                                                                 22

                                                                 23           WHEREFORE, the Trustee prays that the Court enter a judgment against ACTS

                                                                 24 and Treyzon as follows:

                                                                 25                                   On the First Claim for Relief

                                                                 26           1.    For a judgment finding that ACTS and Treyzon have violated the automatic

                                                                 27 stay by utilizing the Client List to solicit the Debtor's clients with the intention of interfering

                                                                 28 with the Debtor's contractual and economic rights in the fees and costs to which they are


                                                                      2852627.8                                       13                                   COMPLAINT
                                                                Case 2:20-bk-21022-BR       Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44           Desc
                                                                                            Main Document     Page 14 of 35



                                                                  1 entitled in the Southern California Gas Leak Litigation and awarding the Trustee fees and

                                                                  2 costs, actual damages, and sanctions for the violation of the automatic stay and

                                                                  3 injunctive relief;

                                                                  4                                On the Second Claim for Relief

                                                                  5           2.    For actual, compensatory, and punitive damages against ACTS and

                                                                  6 Treyzon in an amount to be determined and for injunctive relief prohibiting any further

                                                                  7 acts to solicit the Gas Leak Clients and any other clients of the Debtor;

                                                                  8                                  On the Third Claim for Relief

                                                                  9           3.    For actual, compensatory, and punitive damages against ACTS and

                                                                 10 Treyzon in an amount to be determined and for injunctive relief prohibiting any further

                                                                 11 acts to solicit the Gas Leak Clients and any other clients of the Debtor;
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12                                 On the Fourth Claim for Relief
                               Costa Mesa, California 92626




                                                                 13          4.     Requiring ACTS and Treyzon and each of their agents and employees to

                                                                 14 turnover to the Trustee all paper copies of the Client List and, after this turnover, requiring

                                                                 15 ACTS and Treyzon and their agents and employees to destroy all written and electronic

                                                                 16 copies of the Client List and any other lists of the Debtor's clients that remain in their

                                                                 17 possession or that refer to any of the Debtor's clients;

                                                                 18                                  On the Fifth Claim for Relief
                                                                 19          5.     Declaring that pending further Court order, the Debtor and Frantz remain

                                                                 20 the counsel of record in the Southern California Gas Leak Litigation with respect to all of

                                                                 21 the Gas Leak Clients and that any retainer agreements with ACTS signed by the Gas

                                                                 22 Leak Clients are void as a violation of the automatic stay.

                                                                 23                                  On the Sixth Claim for Relief

                                                                 24          6.     Declaring that any retainer agreements entered into by ACTS with the Gas

                                                                 25 Leak Clients on or after the Petition Date are void as unauthorized postpetition transfers

                                                                 26 of an interest of the Debtor in property.

                                                                 27                                      On All Claims for Relief

                                                                 28           7.    For costs of suit;


                                                                      2852627.8                                     14                                  COMPLAINT
                                                                Case 2:20-bk-21022-BR     Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44           Desc
                                                                                          Main Document     Page 15 of 35



                                                                  1           8.   For attorney's fees and costs as authorized by law; and

                                                                  2           9.   For such other and further relief as the Court may deem just and proper.

                                                                  3

                                                                  4 DATED: January 25, 2021                Respectfully submitted,

                                                                  5                                        SMILEY WANG-EKVALL, LLP
                                                                  6

                                                                  7
                                                                                                           By:          /s/ Kyra E. Andrassy
                                                                  8                                              KYRA E. ANDRASSY
                                                                                                                 Attorneys for Elissa D. Miller, Chapter 7
                                                                  9                                              Trustee
                                                                 10

                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18
                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2852627.8                                  15                                  COMPLAINT
Case 2:20-bk-21022-BR   Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44   Desc
                        Main Document     Page 16 of 35




                 EXHIBIT "1"
                                          Case 2:20-bk-21022-BR         Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44              Desc
                                                                        Main Document     Page 17 of 35




---------- Forwarded message ---------
From: Porter Ranch Gas Leak Litigation Update <info@actslaw.com>
Date: Fri, Jan 22, 2021 at 2:42 PM
Subject: Urgent update for Girardi | Keese Porter Ranch Gas Leak Litigation Clients
To:                                      >

Please read for an i mportant update...




                                                                            View this email in your browser




                                          Personal & Confidential - For Girardi | Keese clients ONLY
                                          Attorney/Client Communication

                                          Dear                    :

                                          We hope that this letter finds you well despite these difficult times.

                                          You are receiving this letter because you are currently a plaintiff in the Porter Ranch Gas Leak
                                          litigation and represented by Girardi | Keese (“GK”). Our firm, Abir Cohen Treyzon Salo, LLP,
                                          previously agreed to assist GK with your case and has an experienced toxic tort and
                                          environmental legal team to do so. This team is led by Robert W. Finnerty, Esq., who has over
                                          thirty years of experience in this area of the law. Please click here for more information about
                                          Mr. Finnerty and our firm.

                                          Recently, our firm indicated to the court that we would be assisting with many of GK’s Porter
                                          Ranch Gas Leak cases. Unfortunately, GK and its founding partner are facing concerning
                                          allegations and have been the subject of involuntary bankruptcy proceedings. Nevertheless, our
                                          firm stands ready to continue to represent you until your case is concluded.

                                          We can assume full responsibility for your case under the same fee arrangement you entered into
                                          with GK, which means you will not be subject to any additional attorney fees. In order for us to
                                          continue representing you under these terms, please execute a retainer agreement with our firm
                                          as soon as possible. Please click here to sign our retainer agreement.

                                                                                            1
Case 2:20-bk-21022-BR          Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44                Desc
                               Main Document     Page 18 of 35



You will have an opportunity to ask questions and receive more information at virtual Town Hall
Meetings next week. Please click here to register with us for access to our portal where you can
get updates on the litigation, get information on the virtual Town Hall Meetings and also
electronically send us messages with your questions.

If you cannot attend the virtual Town Hall Meetings or would like to contact us before the
Meetings, please feel free to call our dedicated Porter Ranch Litigation Gas Leak hotline at (818)
350-7654. Our legal team will be available to answer your questions Monday through Friday
from 7:00 am - 8:00 pm and Saturday and Sunday from 8:00 am -12:00 pm.

We understand that other lawyers may be attempting to contact you and take over your case. We
hope that you will attend our virtual Town Hall Meetings to learn more about our firm and get
answers to any questions you may have. We are confident that we can achieve a terrific result for
you due to our experience in environmental law and familiarity with your case.

From all of us at ACTS Law Team, please stay safe and we look forward to hearing from you.




This letter is intended to be attorney advertising and it should not be construed as a formation
of a lawyer/client relationship. If you are represented by other counsel, please disregard this
message, and unsubscribe from our mailing list. No guarantee of outcome is made. Past results
are not a guarantee of future outcome.




                       Copyright (C) 2021 Abir Cohen Treyzon Salo, LLP. All rights reserved.

                        You are receiving this email because you opted in via our website.

                                          Abir Cohen Treyzon Salo, LLP
                                          16001 Ventura Blvd Ste 200
                                            Encino, CA 91436-4482



                                                        2
Case 2:20-bk-21022-BR   Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44   Desc
                        Main Document     Page 19 of 35




                               Add us to your address book

                             Update Preferences | Unsubscribe




                                            3
Case 2:20-bk-21022-BR   Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44   Desc
                        Main Document     Page 20 of 35




                 EXHIBIT "2"
Case 2:20-bk-21022-BR         Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44                Desc
                              Main Document     Page 21 of 35



                                         January 22, 2021



Via Email (btreyzon@actslaw.com
           rfinnerty@actslaw.com)

Abir Cohen Treyzon Salo, LLP
c/o Boris Treyzon, Esq. &
    Robert W. Finnerty, Esq.
16001 Ventura Blvd., Ste. 200
Encino, CA 91436-4482

Dear Mr. Treyzon, Mr. Finnerty, and all ACTS Personnel:

        Pursuant to all applicable legal authorities and professional rules, the Frantz Law Group
(“FLG”) and Elissa D. Miller, the Chapter 7 Trustee of Girardi Keese (the “Trustee”), hereby
demand that your law firm, and any and all persons associated with your law firm, CEASE AND
DESIST your unauthorized and improper solicitation of clients jointly represented by FLG and
Girardi/Keese (“GK”) with knowledge that these clients are already represented by counsel, in
violation of California's Rules of Professional Conduct. Moreover, your improper solicitation was
done without the approval of the Trustee and is an intentional violation of the automatic stay for
which you may be sanctioned pursuant to Bankruptcy Code sections 362(k) and 105.

        Your letter's reference to an “agreement” between your firm and GK to assist with the
Porter Ranch Gas Leak Litigation is misleading and asserted in bad faith. Your letter was sent
without conferring with FLG and after FLG specifically REJECTED your request to permit your
firm to jointly represent FLG and GK joint clients. Moreover, any tentative agreement with GK
was never consummated and efforts by you to exercise control over GK's cases were stayed by the
court in Chicago and now by the automatic stay.

        Your unauthorized and misleading letter to FLG clients fails to disclose that you were not
authorized to communicate with the clients because they are already represented by counsel and
that you have not been authorized by the Trustee or the bankruptcy court to exercise control over
GK's assets. In addition, it is evident that you are in possession of GK's client lists and pursuant
to Bankruptcy Code section 542, the Trustee hereby demands turnover of all such data and files
that you improperly obtained and retained.

        Please be advised that an agreement in principle has been reached between the Trustee and
FLG for FLG to resume representation of the clients alone. If you do not cease to contact the
clients of GK, who are also represented by FLG, the Trustee intends to seek sanctions against you.
If any clients contact you, we demand that you inform them to disregard your solicitation letter.

     We trust no further information or a court order is required for you to immediately CEASE
AND DESIST YOUR COMMUNICATION WITH GK AND FLG CLIENTS.
Case 2:20-bk-21022-BR        Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44     Desc
                             Main Document     Page 22 of 35



Sincerely,




                                               Kenneth Chiate
     Elissa D. Miller
                                               Quinn Emanuel Urquhart & Sullivan, LLP
     c/o SulmeyerKupetz
                                               865 South Figueroa Street, 10th Floor
     333 S Grand Ave #3400
                                               Los Angeles, CA 90017
     Los Angeles, CA 90071
                                               Counsel to Frantz Law Group
     Chapter 7 Trustee for the estate
     of Girardi Keese



cc: Lei Lei Wang Ekvall
    K. John Shaffer
    Eric Winston
    James Frantz
Case 2:20-bk-21022-BR   Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44   Desc
                        Main Document     Page 23 of 35




                 EXHIBIT "3"
          Case 2:20-bk-21022-BR                       Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44                                             Desc
                                                      Main Document     Page 24 of 35

John Shaffer

From:                                          John Shaffer
Sent:                                          Saturday, January 23, 2021 4:32 PM
To:                                            'btreyzon@actslaw.com'; 'rfinnerty@actslaw.com'
Cc:                                            'Miller, Elissa D.'; 'Lei Lei Wang Ekvall'; Kenneth Chiate; Eric Winston; 'James Frantz'
Subject:                                       RE: Southern California Gas Leak Litigation


Please see the following correspondence from the Chapter 7 Trustee of the Girardi Keese bankruptcy estate and Frantz
Law Group:


Dear Mr. Treyzon, Mr. Finnerty, and all ACTS Personnel:

The Frantz Law Group and Elissa D. Miller, the Chapter 7 Trustee of Girardi Keese, are writing as a follow up to our letter
dated January 22, 2021. Notwithstanding our letter, we understand that the link to your firm’s Porter Ranch
engagement letter remains active, and thus you are continuing to solicit clients in violation of the California Rules of
Professional Conduct and the Bankruptcy Code’s automatic stay. Please deactivate the link immediately and confirm
that you have done so.

Frantz Law Group and the Trustee reserve all rights.

Elissa Miller James Frantz
Chapter 7 Trustee of Girardi Keese Frantz Law Group, APLC




From: John Shaffer
Sent: Friday, January 22, 2021 8:42 PM
To: 'btreyzon@actslaw.com' ; 'rfinnerty@actslaw.com'
Cc: 'Miller, Elissa D.' ; 'Lei Lei Wang Ekvall' ; Kenneth Chiate ; Eric Winston ; 'James Frantz'
Subject: Southern California Gas Leak Litigation

Please see the attached correspondence.


K. John Shaffer
Partner
Quinn Emanuel Urquhart & Sullivan, LLP
865 S. Figueroa Street, 10th Floor
Los Angeles, CA 90017
213-443-3667 Direct
213-443-3000 Main Office Number
213-443-3100 Fax
johnshaffer@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.




                                                                                  1
Case 2:20-bk-21022-BR   Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44   Desc
                        Main Document     Page 25 of 35




                 EXHIBIT "4"
Case 2:20-bk-21022-BR   Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44   Desc
                        Main Document     Page 26 of 35
Case 2:20-bk-21022-BR   Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44   Desc
                        Main Document     Page 27 of 35
Case 2:20-bk-21022-BR   Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44   Desc
                        Main Document     Page 28 of 35
Case 2:20-bk-21022-BR   Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44   Desc
                        Main Document     Page 29 of 35
Case 2:20-bk-21022-BR   Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44   Desc
                        Main Document     Page 30 of 35
Case 2:20-bk-21022-BR   Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44   Desc
                        Main Document     Page 31 of 35
Case 2:20-bk-21022-BR   Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44   Desc
                        Main Document     Page 32 of 35




                 EXHIBIT "5"
Urgent update ONLY for Girardi | Keese Porter Ranch Gas Leak Litigation Clients Page 1 of 3
   Case 2:20-bk-21022-BR Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44 Desc
                               Main Document        Page 33 of 35


   Subscribe       Past Issues                                                                  Translate



                              View this email in your browser




        Personal & Confidential - For Girardi | Keese clients ONLY
        Attorney/Client Communication

        Dear                                :

        We are writing to you because you have filed actions in the
        Porter Ranch Gas Leak litigation and have previously been
        represented solely by the now defunct/bankrupt law firm of
        Girardi | Keese. Because of this, you now have important
        decisions to make concerning your future representation.

        Before the filing of the bankruptcy, on November 18, 2020, Tom
        Girardi of Girardi | Keese entered into an agreement with our
        firm, Abir Cohen Treyzon & Salo LLP. This agreement allowed
        us to work with Girardi | Keese on your case, as well as the
        cases of thousands of your neighbors in the Porter Ranch area.
        Of course, this is subject to your informed consent. Now with
        the demise of Girardi | Keese, we are reaching out to you to
        ensure you will continue to be well represented by offering you
        a choice.

        This message is important to your legal rights because you
        need to be well-informed in order to make decisions to protect
        these rights. Among these rights are the absolute right of any
        client to be represented by a capable and experienced attorney
        of their choosing. Attorneys should always act in the best



https://mailchi.mp/0d5a990638f1/urgent-update-for-girardi-keese-porter-ranch-gas-leak-lit... 1/25/2021
Urgent update ONLY for Girardi | Keese Porter Ranch Gas Leak Litigation Clients Page 2 of 3
   Case 2:20-bk-21022-BR Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44 Desc
                               Main Document        Page 34 of 35

        interest of you, which means you should have the free will to
        chose your attorney. Attorneys should not treat your case as an
        “asset” of the Girardi | Keese bankruptcy or claim to have
        inherited it as part of their law firm “family.” You always have
        the absolute right to change counsel if you are not satisfied.
        The bankruptcy of Girardi | Keese and court proceedings in
        other courts do not have any effect on these rights.

        As before, we offer to continue your representation. Simply
        click here to sign our retainer agreement. If you have since
        retained other counsel, please disregard this message.

        This is why we sent our Urgent Update email on January 22,
        2021. As we alerted you, other law firms have since tried to
        interfere with our November 18th agreement with Girardi |
        Keese, which remains in full force and effect. They have done
        so by not presenting their credentials. Instead, they are trying to
        persuade you to engage with them by making false and
        defamatory claims against our firm. Just as we stand up for the
        rights of others, we will not be silent in the face of these
        baseless accusations. Because we value the ethics of all
        professions, we have consulted with ethics experts and now
        bankruptcy counsel every step of the way.

        We are prepared to address any questions or concerns you
        may have at the Virtual Town Hall meeting tomorrow (Monday)
        evening at 6 pm. Please click here to register with us for access
        to our portal where you can get updates on the litigation. If you
        cannot attend Monday’s virtual Town Hall Meeting, we will
        make a recording available to you on our portal.

        You can also contact us by calling our dedicated Porter Ranch
        Litigation Gas Leak hotline at (818) 350-7654. We are taking
        these steps so that you have the opportunity to be updated on
        the litigation, our firm and our plans for representation, if you
        choose us.

        As always, from all of us at ACTS Law Team, please stay safe
        and we look forward to hearing from you.



https://mailchi.mp/0d5a990638f1/urgent-update-for-girardi-keese-porter-ranch-gas-leak-lit... 1/25/2021
Urgent update ONLY for Girardi | Keese Porter Ranch Gas Leak Litigation Clients Page 3 of 3
   Case 2:20-bk-21022-BR Doc 122 Filed 01/25/21 Entered 01/25/21 16:16:44 Desc
                               Main Document        Page 35 of 35




        This letter is intended to be attorney advertising and it should not be
        construed as a formation of a lawyer/client relationship. If you are
        represented by other counsel, please disregard this message, and
        unsubscribe from our mailing list. No guarantee of outcome is made.
        Past results are not a guarantee of future outcome.




               Copyright (C) 2021 Abir Cohen Treyzon Salo, LLP. All rights reserved.

                                 Update Preferences | Unsubscribe




https://mailchi.mp/0d5a990638f1/urgent-update-for-girardi-keese-porter-ranch-gas-leak-lit... 1/25/2021
